Per Curiam.
The present application presents a single question, namely: Whether the act approved February 20th, 1889— Sess. Acts, 512 — repealed the prohibition statute for Butler county, approved February 26,1887 — Sess. Acts, 700-1. It is manifest that the two statutes are incompatible, and both can not stand. In such case, the rule is that the latest expression of the legislative will must dominate the older.
It is true, that the act of February 19, 1887 — Sess. Acts, 195 — had been superseded and repealed, so far as it affected Butler county, by the prohibitory enactment of February 26, 1887. After that time, the provision in the older statute, which exempted Beat No. 12 in Butler county from its operation, ceased to be the law. The act of'February 20, 1889, however, relieved the exemption of Beat No. 12 of the prohibitory provision, and restored it to its former status. Under our rulings, we feel constrained to hold that the act of February 20, 1889, revived and re-enacted section 1 of the act approved February 19, 1887, and thenceforth the prohibitory liquor law for Butler county was and is not of force in Beat No, 12 of that county.—Wilkinson v. Ketler, *11359 Ala. 306; Tally v. Grider, 66 Ala. 119; State v. Warford, 84 Ala. 15.
A rule is ordered to be issued from this court, directed to the Hon. L. M. Lane, judge of probate of Butler county, commanding him to show cause to the next term of the Circuit Court of Butler county, why a peremptory writ of mandamus shall not issue, commanding him to issue the license prayed for by the petitioner.
Let the costs of this proceeding be paid by the petitioner.